Exhibit 10.58

TECHNOLOGY LICENSE AGREEMENT

between

ADA-ES, INC.,

as Licensor,

and

CLEAN COAL SOLUTIONS, LLC,

as Licensee

dated as of July 27, 2012

 

* Indicates portions of the exhibit that have been omitted pursuant to a request
for confidential treatment. The non-public information will be separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

     1   

ARTICLE II. GRANT OF LICENSE

     6   

ARTICLE III. ROYALTIES AND PAYMENTS

     8   

ARTICLE IV. TECHNICAL ASSISTANCE; IMPROVEMENTS

     11   

ARTICLE V. TERM AND TERMINATION

     14   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     15   

ARTICLE VII. LIMITATION OF LIABILITY

     17   

ARTICLE VIII. MAINTENANCE OF PATENT RIGHTS

     17   

ARTICLE IX. PROTECTION OF LICENSED PROPERTY

     18   

ARTICLE X. CONFIDENTIALITY

     22   

ARTICLE XI. GENERAL

     23   

EXHIBIT A

  M-45 TECHNOLOGY   

EXHIBIT B

  FORM OF TECHNOLOGY SUBLICENSE   

 

-i-



--------------------------------------------------------------------------------

TECHNOLOGY LICENSE AGREEMENT

This TECHNOLOGY LICENSE AGREEMENT (this “Agreement”), dated as of July 27, 2012
(the “Effective Date”), is by and between ADA-ES, Inc., a Colorado corporation
(“Licensor”), and Clean Coal Solutions, LLC, a Colorado limited liability
company (“Licensee”). Licensor and Licensee are referred to herein individually
as a “Party” and together as the “Parties.”

RECITALS

Licensor is the owner of all right, title and interest in and to (a) the
technology commonly referred to as the M-45 technology, which technology
includes two separate inorganic chemicals used to reduce emissions of nitrogen
oxide (NOx) and mercury emissions and is further described in Exhibit A hereto,
which shall be amended on an annual basis to capture Improvements (as defined
below) (the “M-45 Technology”), and (b) the Patents and Know-How (each as
defined below);

The Parties have agreed to expand the current venture between them to produce
refined coal that qualifies for Section 45 Tax Credits or Similar Tax Credits
(each as defined below) by utilizing the M-45 Technology; and

In connection therewith, Licensor desires to license the Technology (as defined
below) to Licensee, and Licensee desires to receive a license under and to the
Technology from Licensor for the sole purpose of making the Licensed Property
(as defined below) and producing Refined Coal (as defined below), all on the
terms and conditions set forth in this Agreement.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I.

DEFINITIONS.

Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms below:

“Additional Facility Deposit” has the meaning set forth in Section 3.3(d).

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purposes of
this definition and the Agreement, the term “control” (and correlative terms)
means (a) the ownership of fifty percent (50%) or more of the equity interest in
a Person, or (b) the power, by contract, equity ownership or otherwise, to
direct or cause the direction of the policies or management of a Person.

“Agreement” has the meaning set forth in the opening paragraph hereof.

“Amortization Reduction Event” has the meaning set forth in Section 3.4.



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of all (a) constitutions,
treaties, statutes, laws, rules, regulations, ordinances, codes or orders of any
Governmental Authority, (b) any consent, approval, authorization, waiver,
permit, grant, franchise, concession, notification, agreement, license,
exemption or order of, registration, certificate, declaration or filing with, or
report or notice to, any Governmental Authority, and (c) decisions, injunctions,
judgments, awards and decrees of, or agreements with, any Governmental
Authority.

“Arch Agreement” has the meaning set forth in Section 2.4.

“Arch Coal” has the meaning set forth in Section 2.4.

“Assignment” has the meaning set forth in Section 11.5.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et.
seq., or any similar federal or state law.

“CCSS” has the meaning set forth in Section 4.4.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder and guidance issued in conjunction therewith.

“Claims Notice” has the meaning set forth in Section 9.4.

“Deposit” or “Deposits” has the meaning set forth in Section 3.3(e).

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

“Excluded Licensee Improvements” has the meaning set forth in Section 4.3(b).

“Facility” has the meaning set forth in Section 3.3(b).

“Governmental Authority” means a federal, state, or local governmental
authority; a state, province, commonwealth, territory or district thereof; a
county or parish; a city, town, township, village or other municipality; a
district, ward or other subdivision of any of the foregoing; any executive,
legislative or other governing body of any of the foregoing; any agency,
authority, board, department, system, service, office, commission, committee,
council or other administrative body of any of the foregoing; any court or other
judicial body; and any officer, official or other representative of any of the
foregoing.

“Improvements” means those modifications, revisions, derivations, updates,
enhancements and improvements of and to the Technology or the Licensed Property
(but excluding New Technology) made during the term of this Agreement. As a
point of clarification, so long as both Chemical Reagents (as defined in Exhibit
A) are being used in some form * formulation or purity *, an Improvement could
include the development or use of one or more additional additives, or handling
equipment, to be used along with both Chemical Reagents to enhance the reduction
of NOx and/or mercury emissions (in the context of the overall intention to
reduce both NOx and mercury emissions) or to improve the process related to
storage, handling or application of the Chemical Reagents.

 

-2-



--------------------------------------------------------------------------------

“Indemnified Party” means a Party entitled to indemnification by an Indemnifying
Party hereunder.

“Indemnifying Party” means a Party obligated to indemnify an Indemnified Party
hereunder.

“Initial Deposit” has the meaning set forth in Section 3.3(a).

“Know-How” means technical information, ideas, concepts, confidential
information, trade secrets, know-how, discoveries, inventions, processes,
methods, formulas, source and object codes, data, programs, other works of
authorship, improvements, developments, designs and techniques related to the
production of Refined Coal or Mercury Only Emission Control (excluding New
Technology) other than as embodied in the Patents, that are owned or controlled
by Licensor during the Term and that are necessary or desirable to use the
Technology or the Licensed Property for the purpose of the Technology License.

“Licensed Property” means any products, processes or methods solely related to
the production of Refined Coal (excluding New Technology) and intended (other
than in the case of Mercury Only Emission Control) to achieve both nitrogen
oxide (NOx) and mercury emission reductions, whether such products, processes or
methods are owned or licensed by Licensor now or hereafter, that are (a) covered
by any Valid Claim(s) contained in any of the Patents, (b) based on the
Know-How, and/or (c) based on the products, processes or methods developed using
the Technology.

“Licensee” has the meaning set forth in the opening paragraph of this Agreement.

“Licensee Improvements” has the meaning set forth in Section 4.3(b).

“Licensee Indemnified Party” has the meaning set forth in Section 9.2.

“Licensor” has the meaning set forth in the opening paragraph of this Agreement.

“Licensor Improvements” has the meaning set forth in Section 4.2.

“Licensor Indemnified Party” has the meaning set forth in Section 9.3(b).

“Loss” means losses (but expressly excluding any lost or disallowed tax
credits), liabilities, demands, assessments, cleanup, removal, remediation and
restoration obligations, judgments, awards, damages, natural resource damages,
contribution, cost-recovery and compensation obligations, fines, fees,
penalties, costs and expenses (including litigation and arbitration costs and
reasonable attorneys’ and experts’ fees and expenses).

“Mercury Only Emission Control” means the use of the Technology or Licensed
Property for the primary purpose of decreasing the emissions of mercury from
coal-fired boilers using any type of coal or blend of coals, but without the
intention of also decreasing emissions of nitrogen oxide (NOx) or otherwise for
qualifying for Section 45 Tax Credits or a Similar Tax Credit.

“Mercury Control Royalty” has the meaning set forth in Section 3.1(c).

 

-3-



--------------------------------------------------------------------------------

“Mercury Control Royalty Payment” has the meaning set forth in Section 3.2.

“Mercury Control Royalty Period” has the meaning set forth in Section 3.2.

“Monetization Condition” has the meaning set forth in Section 3.3(e).

“Monetization Deposit” has the meaning set forth in Section 3.3(e).

“Net Deposit Amount” has the meaning set forth in Section 3.5.

“New Patents” has the meaning set forth in Section 8.1.

“New Technology” means any know-how, technology, or process (a) that does not
include the use of both Chemical Reagents described in Exhibit A in some form *,
formulation or purity * or (b) replaces one or both of the of the Chemical
Reagents; or (c) is intended to effect reduction of emissions other than NOx
and/or mercury.

“Non-Coal Application” has the meaning set forth in Section 2.5.

“Non-Coal Fuel” has the meaning set forth in Section 2.5.

“Operating Agreement” means the Second Amended and Restated Operating Agreement
of Clean Coal Solutions, LLC, dated as of May 27, 2011, amended effective as of
July 31, 2011, and as it may be further amended from time to time.

“Other Contractual Arrangements” has the meaning set forth in Section 3.4.

“Party” or “Parties” has the meaning set forth in the opening paragraph of this
Agreement.

“Patents” means:

(a) U.S. Patent Application No 13/471,015, entitled “Process to reduce emissions
of nitrogen oxides and mercury from coal-fired boilers,” filed May 14, 2012,
which Application claims the benefits of U.S. Provisional Application Serial
No. 61/486,217, filed May 13, 2011, and Serial No. 61/543,196, filed October 4,
2011, of the same title, each of which was incorporated into the Application by
reference.

(b) any and all continuations, continuations-in-part, and divisionals, and all
patents issuing which are based on such applications, and all reissues,
reexaminations, or extensions thereof, as well as any foreign counterparts,
continuations, continuations-in-part or divisions thereof and patents and patent
applications on any improvements, advancements, modifications, revisions or
developments to the subject matter claimed in the aforesaid patents that are
developed by or for Licensor, together with any other patents (U.S. or foreign
and even if not listed herein) that share a common claim of priority with said
patents or that, as mutually agreed upon in good faith by the Parties, cover
inventions substantially similar to said patents.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

 

-4-



--------------------------------------------------------------------------------

“PRB” means sub-bituminous coals mined from the Powder River Basin.

“* Deposit” has the meaning set forth in Section 3.3(c).

“* Facility” has the meaning set forth in Section 3.3(c).

“Refined Coal” means a liquid, gaseous or solid fuel produced from coal solely
through application of the Technology or use of the Licensed Property that
achieves both nitrogen oxide (NOx) and mercury emission reductions, and that
produces valid Section 45 Tax Credits or a Similar Tax Credit.

“Refined Coal Royalty” has the meaning set forth in Section 3.1(a).

“Refined Coal Royalty Payment” has the meaning set forth in Section 3.2.

“Refined Coal Royalty Period” has the meaning set forth in Section 3.2.

“Repayment Agreement” means that certain Agreement Regarding Repayment, dated
November 3, 2011, by and between Licensor and Licensee.

“Royalty Stoppage” has the meaning set forth in Section 3.5.

“Secondary Deposit” has the meaning set forth in Section 3.3(b).

“Section 45 Tax Credits” means the tax credits provided for under Section 45 of
the Code and/or under any amendment or re-codification of Section 45 of the Code
for the production and sale of Refined Coal and otherwise meeting all the
requirements of Section 45 of the Code.

“Side Letter” has the meaning set forth in Section 11.3.

“Similar Tax Credit” has the meaning set forth in Section 2.1(a).

“Subject Utility” has the meaning set forth in Section 2.1(b).

“Sublicensee” has the meaning set forth in Section 2.2.

“Tax Credit Term” has the meaning set forth in Section 2.1(a).

“Technology” means the M-45 Technology (which requires both Chemical Reagents
described in Exhibit A), the Patents, the Know-How, and any and all Improvements
(excluding Excluded Licensee Improvements and New Technology), as well as any
Know-How (excluding Excluded Licensee Improvements and New Technology) developed
or acquired after the Effective Date which is related to the subject matter in
any of the Patents, whether or not such Know-How becomes the subject of a patent
application during the Term.

“Technology License” has the meaning set forth in Section 2.1(c).

“Technology Sublicense” has the meaning set forth in Section 2.2.

 

-5-



--------------------------------------------------------------------------------

“Term” means the period commencing on the Effective Date and ending on the date
provided in Section 5.1.

“Territory” means the United States of America and its territories and
possessions.

“Third Party Claim” has the meaning set forth in Section 9.4.

“Third Party Rights Holder” has the meaning set forth in Section 9.2.

“Trade Secrets” has the meaning set forth in Section 9.5.

“Valid Claim(s)” means any claim contained in an issued and unexpired patent
included within the Patents that has not been held unenforceable, unpatentable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, or unappealable or unappealed within the time allowed for appeal,
and that has not been admitted to be invalid or unenforceable through reissue or
disclaimer.

ARTICLE II.

GRANT OF LICENSE.

2.1 License Grant. Licensor hereby grants to Licensee the following:

(a) an exclusive (subject to Section 2.3), non-transferable (except as set forth
in Section 11.5), royalty-bearing right and license during the period between
the Effective Date of this Agreement until the expiration of the later of
(i) the Section 45 Tax Credits for the production of Refined Coal (taking into
account any extensions or the pendency of any proposed extension thereof) (the
“Tax Credit Term”), or (ii) any similar tax credit enacted after the Effective
Date, but within one (1) year of the expiration of the Section 45 Tax Credits,
which tax credit (a “Similar Tax Credit”) provides for the production of a
coal-based fuel (pre-combustion) that emits, when combusted, a lower level of
both NOx and mercury emissions, in the Territory, with the right to sublicense
through multiple tiers of Sublicensees (as defined in Section 2.2 below), in, to
and under the Technology to make or have made the Licensed Property and to use
the Technology and Licensed Property in connection with any rank of coal or
blends of one or more ranks of coal (except to the extent excluded below) and in
any type of coal-fired boiler for the sole purpose of the production of Refined
Coal; provided, however, that the foregoing license shall not include the right
of Licensee to use the Technology or Licensed Property in connection with the
application of additives included in the Technology or Licensed Property
(including Improvements) to any PRB at mines and sites (including coal
processing sites) in the Powder River Basin or during transportation of the PRB
from such mines and sites to the first delivery point (i.e. during the
originating mode of transportation by train, railcar or other methods), and

(b) subject to Section 2.4, during the Term of this Agreement, a limited,
non-exclusive, non-transferable, royalty-bearing right and license, in the
Territory, with the right to sublicense (through multiple tiers of Sublicensees
(as defined in Section 2.2. below)) to any utility that (i) burns or has burned
Refined Coal produced by (A) one or more of the twenty-eight (28) Facilities
placed in service by Licensee or one or more of its Affiliates on or before
December 31, 2011, or (B) a Facility placed in service after December 31, 2011
by Licensee or one or more of its Affiliates, pursuant to any extensions of the
placed in service deadline of the

 

-6-



--------------------------------------------------------------------------------

Section 45 Tax Credits or the enactment of a Similar Tax Credit; and
(ii) generated Section 45 Tax Credits or a Similar Tax Credit thereon pursuant
to a long-term agreement for the use of Refined Coal (each, a “Subject
Utility”), in, to and under the Technology to make or have made the Licensed
Property and to use the Technology and Licensed Property solely in connection
with coal that has been delivered to a Subject Utility, for use in the same
Subject Utility boiler that burns or burned the Refined Coal, for the purpose of
Mercury Only Emission Control, and

(c) for each of Section 2.1(a) and 2.1(b), the license grant includes without
limitation the marketing, distribution, sale, offer for sale, lease, import, or
other disposition thereof (subsections (a), (b), and (c) of this Section 2.1,
collectively, the “Technology License”).

2.2 Sublicensing. Licensee may, from time to time, sublicense to one or more
third parties, including without limitation a Subject Utility (each, a
“Sublicensee” and collectively “Sublicensees”), any or all rights under the
license grant specified in Section 2.1(a) and/or Section 2.1(b) above pursuant
to a written sublicense agreement, in form substantially similar to the form
attached hereto as Exhibit B (each, a “Technology Sublicense”), except in the
event Licensee proposes to enter into a Technology Sublicense under the license
grant specified in Section 2.1(b) above, Licensor must give advance written
approval of the final version of the Technology Sublicense (including the
pricing and duration) and Licensor shall not indemnify or defend Licensee or any
Sublicensee against Third Party Claims by Third Party Rights Holders as defined
in Sections 9.2 and 9.4 herein with respect to such Sublicensee or the
Technology Sublicense. Subject to Licensor’s approval, which shall not be
unreasonably withheld, conditioned, or delayed, a Sublicensee may, from time to
time, sublicense to any third party involved in the production of Refined Coal
or a third party involved in the production of coal on behalf of a Subject
Utility, for the purpose of Mercury Only Emissions Control (as described in
Section 2.1(b)), any or all rights that said Sublicensee has under a Technology
Sublicense.

2.3 Exclusivity. The Technology License specified in Section 2.1(a) above shall
be exclusive, including as to Licensor, except with respect to Licensor’s use of
the Technology and Licensed Property to create Improvements and to provide
technical assistance to Licensee pursuant to Section 4.1.

2.4 Clarification to Exclusive License. The Parties acknowledge the existence of
that certain license agreement (the “Arch Agreement”) dated June 25, 2010 by and
between Licensor and Arch Coal, Inc. (“Arch Coal”), which has been publicly
disclosed, whereby Licensor has granted to Arch Coal an exclusive license to
apply additives to PRB at certain specified locations for the purpose of
reducing emissions of mercury from PRB burned in coal-fired boilers. Licensor
represents, warrants, and covenants that the Arch Agreement shall not be
modified in any manner which would grant Arch Coal any license or other rights
or which would materially infringe or impair the rights that have been
exclusively granted to Licensee under this Agreement, without Licensee’s prior
written consent, which consent Licensee may grant or withhold in its sole and
absolute discretion. Licensee agrees that the Technology and Licensed Property
may be licensed by Licensor to any third party (including Arch Coal) for use on
any type of coal, applied in any location, for any type of coal fired boiler for
the purpose of Mercury Only Emissions Control, except that Licensor may not
license the Technology and Licensed Property to a Subject Utility that is then
sublicensing the Technology and Licensed Property from Licensee in accordance
with Section 2.1(b), above, for use in the same Subject Utility boiler for which
such Technology Sublicense was granted for the purpose of Mercury Only Emissions
Control.

 

-7-



--------------------------------------------------------------------------------

2.5 Non Coal Fuel. The Parties acknowledge that in connection with Licensee’s
use of the Technology and Licensed Property in accordance with the Technology
License, Licensee or one or more Sublicensees may, at one or more Facilities,
apply the additives included in the Technology or Licensed Property to
combustible materials or fuels (other than coal) that the operator of the
coal-fired boiler has chosen to add along with the coal being used to produce
the Refined Coal (such materials or fuels other than coal hereafter referred to
as “Non-Coal Fuel”). Licensor and Licensee acknowledge and agree that with
respect to the application of such additives to any Non-Coal Fuel occurring
while the additives are added to the coal (“Non-Coal Application”), by Licensee
or any Sublicensee in connection with the Technology License or any Technology
Sublicense: (a) such Non-Coal Application shall not constitute or be deemed a
breach or violation of the Technology License or any Technology Sublicense by
Licensee, (b) Licensor gives no representations, warranties or other assurance
of any type or nature as to the benefit, detriment or any other effect or impact
of such Non-Coal Application on the Technology, Licensed Property, equipment
(including the boiler) or physical facilities; and (c) Licensor will not
indemnify any Loss for which Licensor has an indemnification obligation under
Section 9.2 of this Agreement to the extent such Loss is based upon a claim that
would not have arisen but for the Non-Coal Application.

ARTICLE III.

ROYALTIES AND PAYMENTS.

3.1 Subject to all other terms and conditions of this Agreement, Licensee will
pay to Licensor:

(a) subject to Section 3.4 below and during the Tax Credit Term, a royalty (the
“Refined Coal Royalty”) of * on the per-ton, pre-tax margin of Refined Coal that
(a) is produced pursuant to the Technology License or any Technology Sublicense,
and (b) produces a valid and verifiable Section 45 Tax Credit; provided,
however, that such per-ton, pre-tax margin of Refined Coal shall (i) be net of
all directly allocable operating expenses and all utility payments incurred by
Licensee or a Sublicensee, as applicable, in connection with the production and
sale of the Refined Coal, and (ii) exclude any and all closing payments of cash
or prepayments of applicable lease rents and any associated non-cash
amortization thereof (or similar payments under non-lease structures). For the
avoidance of doubt, an example of how the Refined Coal Royalty would be
calculated in accordance with Section 3.1(a) is included in Schedule 3.1(a)
hereto.

(b) subject to Section 3.4 below and during the Tax Credit Term, in the event
that Licensee (or a Licensee Affiliate) does not monetize a Facility with a
third party and instead opts to retain the Section 45 Tax Credits from that
Facility for Licensee’s (or Licensee Affiliate’s) own benefit, such that there
is no per-ton, pre-tax margin for the Refined Coal produced by such Facility,
the Refined Coal Royalty for the Refined Coal produced by such Facility will be
* of the Section 45 Tax Credits claimed by Licensee (or a Licensee Affiliate),
or their respective owners, on the Refined Coal produced by such Facility net of
all directly allocable operating expenses and all utility payments incurred by
Licensee (or a Licensee

 

-8-



--------------------------------------------------------------------------------

Affiliate) in connection with the production and sale of such Refined Coal. For
the avoidance of doubt, an example of how the Refined Coal Royalty would be
calculated in accordance with Section 3.1(b) is included as part of Schedule
3.1(a) hereto.

(c) during the Term of this Agreement, a royalty (the “Mercury Control Royalty”)
of * of the revenue, net of all direct expenses, received by Licensee as a
direct result of Licensee’s exercise of the license specified in Section 2.1(b)
above. For the avoidance of doubt, an example of how the Mercury Control Royalty
would be calculated in accordance with Section 3.1(c) is included in Schedule
3.1(c) hereto.

3.2 Subject to Sections 3.3 and 3.4 below, Licensee will pay to Licensor the
Refined Coal Royalty (each, a “Refined Coal Royalty Payment”) on a quarterly
basis during the Tax Credit Term within sixty (60) days of the end of each
quarter of a calendar year commencing with the calendar quarter ending June 30,
2012 (each such period, a “Refined Coal Royalty Period”) on Refined Coal with
respect to which a Refined Coal Royalty Payment obligation has accrued during
the immediately preceding Refined Coal Royalty Period. During the Term of this
Agreement, Licensee will pay to Licensor the Mercury Control Royalty (each, a
“Mercury Control Royalty Payment”) on a quarterly basis within sixty (60) days
of the end of each quarter of a calendar year (each period, a “Mercury Control
Royalty Period”) with respect to Licensee’s exercise of the license specified in
Section 2.1(b) and for which a Mercury Control Royalty Payment obligation has
accrued during the immediately preceding Mercury Control Royalty Period. Each
Refined Coal Royalty Payment and Mercury Control Royalty Payment will be
accompanied by a report identifying in reasonable detail the calculation of the
royalty due for the relevant royalty period. Notwithstanding any provision to
the contrary herein, Licensee has the right to offset any amounts that Licensee
has the right to recover pursuant to this Agreement against any Refined Coal
Royalty Payments and/or Mercury Control Royalty Payments due and owing under
this Agreement, the application of which shall be determined by Licensee in its
sole discretion.

3.3 Subject to the conditions set forth in this Section 3.3, Licensee shall
pre-pay the Refined Coal Royalty up to an amount of ten million dollars
($10,000,000) by paying to Licensor the following deposit amounts, of which a
total of two million dollars ($2,000,000) has been paid by Licensee as of the
Effective Date of this Agreement in accordance with Section 3.3(a) below, and
all of which shall be refundable pursuant to and in accordance with the
provisions of Section 3.5 of this Agreement:

(a) a deposit in the amount of two million dollars ($2,000,000) (the “Initial
Deposit”), which amount was paid by Licensee on or about November 4, 2011;

(b) subject to Licensee’s receipt of a deposit of at least * in connection with
the placing-in-service by Licensee of any facility producing Refined Coal (each,
a “Facility”), a deposit in the amount of * (the “Secondary Deposit”);

(c) following completion of successful performance testing of the Technology and
Licensed Property in a Facility at the power plant known as the * located near *
(the * Facility”) (including successful completion of CEMS testing no less
stringent than that undertaken at the power plant known as the * located near *
and the power plant known as the *

 

-9-



--------------------------------------------------------------------------------

located near * a deposit in the amount of * (the “* Deposit”) upon the first to
occur of the following events: (i) the execution of a letter of intent with * or
other authorized entity for the long-term use of the Technology and Licensed
Property at the * Facility, or (ii) if Licensee (or one of its Affiliates)
elects to operate the * Facility on its own behalf (rather than monetize the
Section 45 Tax Credits that would be produced by the * Facility through a third
party), the execution of documentation with any power generating company
allowing long-term use of the Technology and Licensed Property at such power
generating company’s site;

(d) since Licensee placed in service, prior to December 31, 2011, an additional
five (5) Facilities that use the Technology and Licensed Property, a deposit in
the amount of * (the “Additional Facility Deposit”); and

(e) upon Licensee closing transactions for the monetization of Section 45 Tax
Credits no later than December 31, 2012, for an approximate capacity of * tons
of Refined Coal per year, generated at Facilities using the Technology and
Licensed Property, at a monetization rate which provides a total economic
benefit to Licensee of not less than * per * of Section 45 Tax Credits (the
“Monetization Condition”), a deposit in the amount of * (the “Monetization
Deposit,” and collectively with the Initial Deposit, the Secondary Deposit, the
* Deposit, and the Additional Facility Deposit, the “Deposits,” and each
individually, a “Deposit”).

The Parties acknowledge and agree that Licensee has paid the Initial Deposit,
but owes Licensor the Secondary Deposit and the Additional Facility Deposit in a
total amount of *. Licensee shall be entitled to defer payment of any Deposit,
in the event Licensee determines, in its sole discretion, that such deferral is
necessary in order to provide Licensee a reasonable amount of capital to
continue to operate its business and to timely pay its obligations to third
parties. Pursuant to the foregoing, Licensee has determined to defer payment of
the Secondary Deposit and the Additional Facility Deposit pending availability
of increased working capital and will pay interest on such amounts as set forth
below. Without limiting the foregoing, and subject to the Operating Agreement
(defined in Section 3.4 below), Licensee agrees that it will not make any
discretionary distributions to its Members (as defined in the Operating
Agreement) until Licensee pays in full all Deposits due and owing pursuant to
this Article III. In the event that Licensee elects to defer payment when a
Deposit is due, Licensee shall pay interest on the deferred Deposit at the rate
of * per annum, commencing on January 1, 2012 or on such later date that such
Deposit would have become due had Licensee not elected to defer payment of such
Deposit, until such Deposit is paid in full.

3.4 Notwithstanding any other provision in this Article III, until such time as
the amount of the Deposits actually paid by Licensee have been fully amortized,
(i) the Refined Coal Royalty shall be reduced by thirty-three and one-third
percent (33 1/3%) upon the documented closing of a monetization transaction or
commencement of operation by Licensee (or a Licensee Affiliate) on its own
behalf involving Section 45 Tax Credits produced by Facilities utilizing the
Technology and the Licensed Property and producing more than * tons of Refined
Coal per year (the “Amortization Reduction Event”), and (ii) until the
occurrence of the Amortization Reduction Event, the amount of the Refined Coal
Royalty otherwise payable pursuant to this Agreement shall be reduced by fifty
percent (50%). Notwithstanding the foregoing, if, for any reason, Licensee
reasonably expects that the reduction in the amount of the Refined Coal Royalty
otherwise payable to Licensor pursuant to this Section 3.4 will not fully
amortize the

 

-10-



--------------------------------------------------------------------------------

remaining Deposits within the projected remaining cash flows from the active
refined coal projects of Licensee or its affiliates utilizing the Technology and
the Licensed Property, each of (a) the Refined Coal Royalty Payments, and
(b) any royalties or other payments payable by Licensee to Licensor on and
subject to the terms agreed in any agreements that may be entered into between
Licensee and Licensor (“Other Contractual Arrangements”), shall be adjusted as
appropriate to ensure that the remaining amount of such Deposits shall fully
amortize so as to match the remaining projected payments that would otherwise be
due to Licensor under the Refined Coal Royalty Payments or any Other Contractual
Arrangements. If Licensee reasonably expects that adjustments pursuant to the
previous sentence (including without limitation increasing the amortization
percentages against Refined Coal Royalty Payments pursuant to this Section 3.4
to an amount equaling 100% of such payments) are insufficient to fully amortize
the remaining Deposits, then the Parties will agree the method and amount by
which distributions payable to Licensor pursuant to the Operating Agreement may
be adjusted as appropriate to ensure that the remaining amount of such Deposits
shall fully amortize within the projected remaining active operation of projects
of Licensee or its affiliates utilizing the Technology and the Licensed
Property.

3.5 The aggregate amount of all Deposits actually paid by Licensee pursuant to
Section 3.3 above less the amount of such Deposits applied toward Refined Coal
Royalty Payments pursuant to the amortization required by Section 3.4 above (the
“Net Deposit Amount”) shall be required to be repaid in full by Licensor upon
written notice from Licensee in the event that no Refined Coal Royalties have
been accrued or paid for a period of six (6) consecutive months and, in the
reasonable opinion of Licensee, no Refined Coal Royalties are expected to be
paid or accrued in the next ninety (90) day period (a “Royalty Stoppage”). Upon
the occurrence of a Royalty Stoppage, Licensee shall notify Licensor in writing,
together with a calculation of the Net Deposit Amount. Licensor shall have
thirty (30) days to review the calculation of the Net Deposit Amount and if
there is no disagreement over the calculated amount, Licensor shall pay the
calculated amount within thirty (30) days after completion of Licensor’s review.
In the event that there is a disagreement with regard to the correct calculation
of the Net Deposit Amount, the parties agree to work together in good faith to
resolve the disagreement and agree as to the Net Deposit Amount. Upon mutual
agreement of the Net Deposit Amount, Licensor shall pay the agreed amount within
thirty (30) days. Licensor shall be entitled to defer payment of all or part of
the agreed Net Deposit Amount for up to ninety (90) days after the due date in
the event Licensor determines, in its sole discretion, that such deferral is
necessary in order to provide Licensor a reasonable amount of capital to
continue to operate its business and to timely pay its obligations to third
parties. In the event that Licensor elects to defer payment of all or part of
the Net Deposit Amount, Licensor shall pay interest on the deferred Net Deposit
Amount at the rate of * per annum, commencing on the date the parties have
agreed the Net Deposit Amount until the Net Deposit Amount is paid in full.

ARTICLE IV.

TECHNICAL ASSISTANCE; IMPROVEMENTS.

4.1 Technical Assistance. Licensor’s executive team shall be available and use
commercially reasonable efforts to provide any technical assistance to Licensee
relating to the use of the Technology and the development, marketing and
deployment of the Licensed Property without charge to Licensee. In the event
that Licensee requires additional technical assistance, or

 

-11-



--------------------------------------------------------------------------------

the assistance of Licensor’s technical services personnel, then Licensor shall
provide such assistance at the preferred rates and under the terms mutually
agreed by the Parties at the time such assistance is requested.

4.2 Licensor Improvements. All Improvements conceived, discovered, created,
developed or acquired by or on behalf of Licensor (including by Licensee and
Licensor jointly) after the Effective Date (collectively, “Licensor
Improvements”) shall be owned by Licensor and shall, automatically without any
further action by either Party, be included within the Licensed Property and the
Technology and thereby made a part of the Technology License and any Technology
Sublicense. Licensee hereby assigns to Licensor all of its right, title and
interest in and to all such Licensor Improvements. Licensor shall promptly and
fully advise Licensee in writing of any Licensor Improvements created by
Licensor without Licensee, but in no event less frequently than annually. The
expenses of filing and prosecuting any patent application relating to Licensor
Improvements will be borne by Licensor.

4.3 Licensee Improvements.

(a) Any Improvements conceived, discovered, created, developed or acquired by or
on behalf of Licensee (except those Improvements made jointly with Licensor
which are addressed in Section 4.2 above), during the Term, and any other ideas
or inventions created or discovered by Licensee pursuant to its exercise of the
Technology License (collectively, “Licensee Improvements”) shall be owned by
Licensor and shall, automatically without any further action by either Party, be
included within the Licensed Property and the Technology and thereby made a part
of the Technology License and any Technology Sublicense. In the event that
Licensee intends to pursue or create an Improvement that will be deemed to be a
Licensee Improvement if Licensor does not participate in creating the
Improvement, Licensee shall provide Licensor with advance written notice of its
intention to create an Improvement, and the Parties will discuss whether or not
such Improvement should be developed by Licensor, or by Licensee and Licensor
jointly, rather than being a Licensee Improvement, provided that following such
notice and discussion Licensee’s Board (in accordance with the requirements of
the Operating Agreement) may in its sole discretion determine to pursue such
Improvement as a Licensee Improvement. Licensee’s failure to inform Licensor of
its intention to create an Improvement as stated above, or to inform Licensor of
Improvements of which it becomes aware as stated below, will not impact
Licensor’s ownership of such Licensee Improvements, but Licensor shall not
indemnify or defend Licensee or any Sublicensee against Third Party Claims by
Third Party Rights Holders as defined in Sections 9.2 and 9.4 herein to the
extent such Third Party Claim is attributable to Licensee Improvements that
Licensee did not disclose to Licensor in accordance with this Agreement.

(b) In the event that Licensee conceives, discovers, creates, develops or
acquires a Licensee Improvement in accordance with this Agreement, Licensee will
advise Licensor in writing that it has developed such Licensee Improvement,
including reasonable details describing such Licensee Improvement. Thereafter
Licensor has the option to waive its right to require the assignment of any such
Licensee Improvement by providing written notice to Licensee of such waiver
within one hundred twenty (120) days after receipt of notice and details of such
Licensee Improvement from Licensee. If Licensor does not exercise such option
Licensee shall assign to Licensor all of Licensee’s right, title and interest in
and to such Licensee

 

-12-



--------------------------------------------------------------------------------

Improvement. If Licensor exercises such option by transmitting written notice
thereof to Licensee, then upon the receipt of such written notice by Licensee of
Licensor’s election to waive title to such Licensee Improvement, such Licensee
Improvement shall thereafter be an “Excluded Licensee Improvement” and
(i) Licensee shall retain exclusive ownership of the Excluded Licensee
Improvement, and Licensee shall have the unencumbered right to use, sell,
license, sublicense, and otherwise exploit such Excluded Licensee Improvement;
and (ii) Licensor hereby grants to Licensee a non-exclusive, perpetual,
irrevocable, non-transferrable (except as set forth in Section 11.5)
royalty-bearing license to use the Technology and/or Licensed Property in the
Territory to the extent necessary for Licensee’s use and exploitation of any
Excluded Licensee Improvements solely for the purpose of the production of
Refined Coal by a Facility that (A) uses the Licensed Property, (B) was placed
in service by Licensee or one or more of its Affiliates and (C) is eligible to
generate Section 45 Tax Credits or a Similar Tax Credit pursuant to a long-term
agreement.

(c) Licensee shall promptly and fully advise Licensor in writing of any Licensee
Improvements that are material and of which Licensee becomes aware. The expenses
of filing and prosecuting any patent application relating to any Licensor
Improvements and any Licensee Improvements (except for Excluded Licensee
Improvement) will be borne by Licensor; provided, however that Licensee shall
reasonably assist Licensor, at Licensor’s sole expense, in obtaining Licensor’s
full ownership rights, including patent rights, in and to the subject
Improvements. The expenses of filing and prosecuting any patent application
relating to any Excluded Licensee Improvement will be borne by Licensee.

4.4 Updates Regarding Improvements to M-45 Technology. The Parties agree to use
reasonable efforts to keep each other informed with regard to the existence and
details around Licensor Improvements and Licensee Improvements and otherwise
update the Exhibit A description of the M-45 Technology on a timely basis to
reflect all such Improvements. The Parties acknowledge that Licensor
Improvements may be made in connection with Licensor’s services to Licensee or
to Clean Coal Solutions Services, LLC (“CCSS”) and that the standard
communication between the Parties and CCSS with regard to such services will
serve as notice of Improvements as required by this Agreement. The Parties
further acknowledge that if Licensor receives information with respect to
proposed Licensee Improvements during the standard communication between the
Parties in connection with Licensor providing services to Licensee or to CCSS,
such discussions will serve as discussion of proposed Licensee Improvements as
required by Section 4.3 of this Agreement. Annually or more frequently upon
either Party’s written request, either Party may provide the other Party with a
listing of all Improvements conceived, discovered, created, developed or
acquired by such Party (whether jointly by Licensor and Licensee or otherwise)
or of which such Party is aware since the date of the last such update of
Exhibit A. The receiving Party shall review such submission of Improvements and
notify the initial Party in writing within thirty (30) days of receipt if the
receiving Party disagrees with any identified Improvement, or details thereof,
or proposes to add additional Improvements or details. Thereafter the Parties
will negotiate in good faith to develop an agreed listing of Improvements, which
listing will be incorporated into Exhibit A to describe the M-45 Technology.

 

-13-



--------------------------------------------------------------------------------

ARTICLE V.

TERM AND TERMINATION.

5.1 Term. The Term shall commence on the Effective Date and terminate upon the
latest to occur of (i) (A) the expiration of the Tax Credit Term, or (B) the
expiration of any Similar Tax Credit; or (ii) the date on which Licensee and all
Sublicensees permanently cease to provide Mercury Only Emissions Control to all
Subject Utilities pursuant to the license grant specified in Section 2.1(b)
herein; or (iii) such other date as provided herein.

5.2 Other Termination. Either Party may terminate this Agreement prior to the
end of the Term by providing written notice to the other Party if such other
Party commits a material default or breach of any representation, warranty,
covenant or agreement contained herein and fails to remedy any such default or
breach within thirty (30) days after receiving written notice describing in
reasonable detail the material default or breach from the non-defaulting or
non-breaching Party.

5.3 Effect of Termination.

(a) Upon termination of the Term pursuant to Section 5.1 or by Licensor pursuant
to Section 5.2, all license rights granted to Licensee under the Technology
License will terminate immediately. Upon termination of the Term by Licensee
under Section 5.2, all license rights granted to Licensee under the Technology
License will extend for what would have been the remainder of the Term but for
such termination, except, however, that (i) Licensee shall continue to pay the
Refined Coal Royalty and Mercury Control Royalty for so long as such license
rights are used by Licensee, (ii) no license rights shall be exclusive as set
forth in Sections 2.1(a) and 2.3 herein, and (iii) subject to Section 11.10 with
regard to claims that arose prior to the date of such termination, Licensor
shall have no obligations to Licensee with regard to the Agreement, the Licensed
Property, the Technology, or the Technology License which accrue or arise after
the date of such termination.

(b) Upon the termination of the Term pursuant to Section 5.1, each Technology
Sublicense will terminate. Upon the termination of the Term pursuant to
Section 5.2, Licensor will be deemed to have licensed the Technology and
Licensed Property to each Sublicensee upon the same terms and conditions and as
a continuation of the Technology Sublicense between Licensee and each such
Sublicensee, without any further action on the part of any party and without
interruption, and Licensor will execute an agreement memorializing such
continuation of the Technology Sublicense upon the request of Licensee or such
Sublicensee.

(c) Upon termination of the Term pursuant to this Article V, and subject to
Sections 3.3 and 3.4 of this Agreement, Licensee will pay to Licensor, within
ninety (90) days of the effective date of such termination, any Refined Coal
Royalty Payments and Mercury Control Royalty Payments due and owing as of the
date of termination.

5.4 Effect of Bankruptcy of Licensor. Licensor acknowledges and agrees that the
intellectual property rights licensed to Licensee hereunder constitute
“intellectual property” as such term is defined in the Bankruptcy Code and that
Licensee is entitled to all of the rights of a licensee of intellectual property
under Section 365(n) of the Bankruptcy Code with respect to all of such licensed
rights, which rights under the Bankruptcy Code include, without limitation, the
right, upon the rejection of this Agreement in any case filed under the
Bankruptcy Code with

 

-14-



--------------------------------------------------------------------------------

respect to Licensor, to treat this Agreement as terminated or to retain
Licensee’s rights under this Agreement, and under any agreements supplemental to
this Agreement, with respect to such rights (including any embodiment of the
rights to the extent protected by applicable non-bankruptcy law), as such rights
existed immediately before Licensor’s bankruptcy case commenced. If Licensee
elects to retain such licensed rights under this Agreement, then Licensee may
exercise such licensed rights in accordance with the terms and conditions of
this Agreement. Nothing contained herein shall limit any other rights provided
to Licensee under the Bankruptcy Code, including Section 365(n) thereof.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES.

6.1 By Licensee. Licensee hereby represents and warrants to Licensor that as of
the Effective Date:

(a) it has the full right, power and authority to enter into this Agreement and
perform its obligations hereunder;

(b) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and is qualified to conduct its business in
those jurisdictions necessary to perform this Agreement;

(c) when executed by the Parties, this Agreement constitutes the legal, valid
and binding obligation of Licensee enforceable against Licensee in accordance
with its terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar laws from time to time in effect, as well
as to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

(d) all necessary limited liability company action has been taken to authorize,
and all necessary authorizations, notices and consents of any third party which
are required to authorize, Licensee to execute and deliver, and to perform the
transactions contemplated by, this Agreement have been obtained and remain in
full force and effect; and

(e) the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not violate any
of the terms or conditions in its limited liability company agreement or other
formation or governing documents or any contract to which it is a party or by
which any of its properties is bound or any law, rule, regulation, order, writ,
judgment, decree or other legal or regulatory determination of any Governmental
Authority applicable to it.

6.2 By Licensor. Licensor represents and warrants to Licensee that as of the
Effective Date:

(a) it has the full right, power and authority to enter into this Agreement and
perform its obligations hereunder;

 

-15-



--------------------------------------------------------------------------------

(b) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and is qualified to conduct its business in
those jurisdictions necessary to perform this Agreement;

(c) when executed by the Parties, this Agreement constitutes the legal, valid
and binding obligation of Licensor enforceable against Licensor in accordance
with its terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar laws from time to time in effect, as well
as to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

(d) all necessary corporate action has been taken to authorize, and all
necessary authorizations, notices and consents of any third party which are
required to authorize, Licensor to execute and deliver, and to perform the
transactions contemplated by, this Agreement have been obtained and remain in
full force and effect;

(e) the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not violate any
of the terms or conditions in its bylaws or other formation or governing
documents or any contract to which it is a party or by which any of its
properties is bound (including, without limitation, the Arch Agreement), or any
law, rule, regulation, order, writ, judgment, decree or other legal or
regulatory determination of any Governmental Authority applicable to it;

(f) Licensor owns all right, title and interest in and to the Technology;

(g) there are no outstanding agreements, assignments or encumbrances
inconsistent or in conflict with the provisions of this Agreement;

(h) the Patents are in good standing in the United States Patent and Trademark
Office and any of its foreign equivalents, and to the knowledge of Licensor, no
events or circumstances exist that could have an adverse effect on the
prosecution of the Patents to issuance;

(i) the manufacture, use, sale, and offer for sale of the Licensed Property and
Refined Coal and the practice of the Patents and the Know-How do not infringe or
misappropriate any patent, trade secret or other intellectual property right of
any third party;

(j) Licensor has not received any notice alleging its noncompliance with any
Applicable Law with respect to the Technology or Licensed Property or alleging
that the manufacture, use, sale, and offer for sale of the Licensed Property and
Refined Coal and the practice of the Patents and the Know-How infringe or
misappropriate the patent, trade secret or other intellectual property right of
any third party;

(k) Licensor has not threatened or initiated any claim, suit or proceeding
against any third party alleging that such third party has infringed or
misappropriated any rights under, in or to the Technology or the Licensed
Property and, to the knowledge of Licensor, no third party is infringing or
misappropriating any such rights; and

 

-16-



--------------------------------------------------------------------------------

(l) the Patents and Know-How, along with know-how generally available in the
coal-fired power generation industry, are all the intellectual property rights
necessary for the manufacture of the Licensed Property and the production of
Refined Coal.

ARTICLE VII.

LIMITATION OF LIABILITY.

WITH THE EXCEPTION OF THE PARTIES’ OBLIGATIONS UNDER ARTICLE IX OR ANY FRAUD,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE BY EITHER PARTY, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF
LIABILITY WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING IN ANY WAY OUT OF THIS AGREEMENT.

ARTICLE VIII.

MAINTENANCE OF PATENT RIGHTS.

At all times hereunder, Licensor shall be solely responsible for and shall pay
all fees, costs or expenses of any nature required to prosecute, defend or
maintain the Patents as follows:

8.1 Prosecution and Maintenance. Licensor will, at its sole expense, continue to
diligently prosecute any and all patent applications in the Patents and, with
respect to any Patents that issue during the Term, maintain such Patents in good
standing. In connection with the prosecution of such patent applications and
maintenance of the Patents, Licensor will provide to Licensee copies of all
filings and material correspondence sent and received by Licensor related
thereto. In addition, Licensor will, throughout the Term, use reasonable
commercial efforts to maintain and enhance the scope of the Valid Claim(s) and,
if any claim contained in an issued and unexpired patent included within the
Patents is held unenforceable, unpatentable or invalid by a decision of a
tribunal, court, or other governmental agency of competent jurisdiction, then
Licensor will, at its sole expense, use reasonable commercial efforts to create,
develop and/or secure functionally equivalent workarounds and, where
commercially appropriate, prosecute patent applications and/or patents for the
same, which patent applications and/or patents will automatically be included
within the Patents. Upon Licensee’s request and at Licensee’s expense, Licensor
shall file, prosecute and maintain new patent applications and/or new patents
(“New Patents”) on the Technology and any Licensed Property, including any
Improvements thereto, except for any Excluded Licensee Improvements. Such New
Patents shall be owned by Licensor and will be deemed Patents, as defined
herein, for all purposes hereof.

8.2 Failure to Prosecute or Maintain. If Licensor determines, for any reason,
not to diligently prosecute or maintain any Patent(s), then Licensor shall
(a) promptly give Licensee written notification of such determination at least
ninety (90) days before any due date related to such prosecution or maintenance,
and (b) upon Licensee’s request, prosecute or maintain such Patent(s) at
Licensee’s expense. If Licensee believes that Licensor, for any reason, is not
diligently prosecuting or maintaining any Patent(s), as required hereunder, then
Licensee may exercise its right as Licensor’s attorney in fact, and Licensor
hereby appoints Licensee as its attorney in fact for purposes of this
Section 8.2, to make any filing, pay any fee (including filing

 

-17-



--------------------------------------------------------------------------------

and maintenance fees), and take any other actions, in Licensor’s name, to
prosecute or maintain such Patent(s), and, except as relates to any New
Patent(s), Licensor will promptly reimburse Licensee for all costs and expenses
associated with any such actions.

ARTICLE IX.

PROTECTION OF LICENSED PROPERTY.

9.1 Enforcement of Patents.

(a) It shall be the obligation of Licensor, at its sole cost and expense, in
Licensor’s name, to protect and enforce the Patents and to prosecute or settle
any third party infringement of the Patents during the Term of this Agreement.
At no cost to Licensee, Licensee shall join any proceeding as necessary for
Licensor to protect and enforce the Patents as described above. Any recovery
obtained in an action brought by Licensor shall be distributed as follows:
(i) Licensor shall first be reimbursed for any and all expenses and attorneys’
fees incurred by Licensor in connection with the action; and (ii) Licensor shall
be entitled to any award, whether it be for ordinary, special or punitive
damages. Notwithstanding any language to the contrary, in the event that
Licensee is a party to the proceeding described above, Licensee shall be
entitled to the portion of any award attributable to losses or damages suffered
by Licensee as a result of the third party infringement.

(b) If Licensor determines not to diligently enforce the Patents (in which case
Licensor shall promptly notify Licensee in writing of the same) or if it comes
to the attention of Licensee that Licensor is not diligently enforcing the
Patents then, subject to the rights of Licensor and any Sublicensees of the
Patents (i) Licensee will have the right to enforce the Patents and to prosecute
or settle any third party infringement of the Patents during the Term of this
Agreement, at Licensee’s sole expense, (ii) if requested by Licensee, Licensor
will cooperate in Licensee’s prosecution or defense of any dispute resolution,
litigation or settlement activities hereunder, provided that Licensee will
reimburse Licensor for all reasonable costs incurred by Licensor as a result of
such cooperation, and (iii) Licensee shall be entitled to the portion of any
recovery obtained in an action brought by Licensee hereunder, which portion
shall be distributed as follows: (A) Licensee shall first be reimbursed for any
and all expenses and attorneys’ fees incurred by Licensee in connection with
such action; and (B) Licensee shall be entitled to the portion of the recovery
that is attributable to losses or damages suffered by Licensee as a result of
the third party infringement.

9.2 Indemnity by Licensor. Licensor shall defend, indemnify and hold harmless
Licensee, its Affiliates, and each of their respective members, managers,
stockholders, officers, employees, agents, representatives and attorneys (each,
a “Licensee Indemnified Party”) against any Loss (including without limitation
any Loss first suffered by a customer of a Licensee Indemnified Party for which
the Licensee Indemnified Party becomes responsible) arising from or in
connection with (i) any claim that the Technology, including any Improvements
(other than Excluded Licensee Improvements), the Licensed Property, the
Know-How, or the manufacture, sale or use of Refined Coal produced using the
Technology or the Licensed Property, in accordance with the exercise of the
license specified in Section 2.1(a), infringes or misappropriates, directly or
indirectly, a patent, trade secret, copyright, trademark or other intellectual
property right of any third party (a “Third Party Rights Holder”); (ii) any
challenge to

 

-18-



--------------------------------------------------------------------------------

the validity of any of the Patents or the rights granted to Licensee in
Section 2.1(a); and (ii) any breach by Licensor of the representations and
warranties in Sections 2.4 or 6.2 or any covenant by Licensor in this Agreement.

(a) Notwithstanding the foregoing, Licensor will not indemnify any Loss to the
extent based upon an infringement or misappropriation of an intellectual
property right of a Third Party Rights Holder that would not exist but for:

(1) with regard to the operation of the boiler: the addition, use, or presence
of any material, chemical, or other type of additives that is not (i) included
as an element of the Refined Coal produced using the Technology or the Licensed
Property as introduced into the boiler (excluding any element present in the
coal prior to such coal being converted to Refined Coal, such as bromine); or
(ii) present and inherent as the result of the conventional combustion of the
Refined Coal in a boiler (e.g., oxygen or other constituents inherently produced
in the combustion process) being operated in a manner typical of operations
prior to the date Refined Coal is first combusted in such boiler; or (iii) the
use of a process step or equipment in conjunction with the operation of the
boiler that is unconventional or unique to the operator of the boiler; or

(2) with regard to the production of the Refined Coal, operation of the Refined
Coal Facility, or post-combustion operations, processes or activities which
occur after the Refined Coal has been combusted in the boiler: the addition,
use, or presence of any material, chemical, additive, product, service,
equipment, component, process, design, specification, or information that is not
included as an element of the Licensed Property, Know-How or Technology
(including any instructions, drawings, or specifications provided by Licensor to
Licensee) whether used alone or in combination with the Licensed Property,
Know-How or Technology; or

(3) the addition, use, or presence of an Excluded Licensee Improvement.

(b) Licensor will also not indemnify any Loss to the extent based upon the use
of the Licensed Property, Know-How or Technology after Licensor has provided the
Licensee Indemnified Party with replacement for or a modification of the
Licensed Property, Know-How or Technology if the alleged infringement or
misappropriation would have been avoided by implementation of such replacement
or modification and such replacement or modification does not adversely affect
the emissions control functionality of the Refined Coal in a boiler.

(c) If any portion of the Licensed Property, Know-How or Technology becomes, or
in Licensor’s opinion is likely to become, the subject of a Loss arising from
this Section 9.2, then Licensor may, at its sole option and expense, either
procure the right to continue using the Licensed Property, Know-How or
Technology or replace or modify the Licensed Property, Know-How or Technology so
it becomes non-infringing.

9.3 Indemnity by Licensee.

(a) Licensee shall defend, indemnify and hold harmless Licensor, its Affiliates
and their respective members, managers, stockholders, officers, directors,
employees,

 

-19-



--------------------------------------------------------------------------------

agents, representatives and attorneys (each, a “Licensor Indemnified Party”)
against any Loss arising from or in connection with (i) any breach by Licensee
of the representations and warranties in Section 6.1, or (ii) Licensee’s failure
to comply with the terms of the grant of license specified in Article II herein.

(b) Licensee shall defend, indemnify and hold harmless each Licensor Indemnified
Party against any Loss (including without limitation any Loss first suffered by
a customer of a Licensor Indemnified Party for which the Licensor Indemnified
Party becomes responsible) arising from or in connection with any claim that the
Excluded Licensee Improvements, used alone or in combination with the Licensed
Property, Technology, or Know-How infringes or misappropriates, directly or
indirectly, a patent, trade secret, copyright, trademark or other intellectual
property right of Third Party Rights Holder. Notwithstanding the foregoing,
Licensee will not indemnify any Loss to the extent based upon: (1) an
infringement or misappropriation of an intellectual property right of a Third
Party Rights Holder that would not exist but for the addition, use, or presence
of any material, chemical, or other type of additives that is not included as
part of the Excluded Licensee Improvements used alone or in combination with the
Licensed Property, Technology, or Know-How ; or (2) the use of the Excluded
Licensee Improvements after Licensee has provided the Licensor Indemnified Party
with replacement for or a modification of the Excluded Licensee Improvements if
the alleged infringement or misappropriation would have been avoided by
implementation of such replacement or modification and such replacement or
modification does not adversely affect the efficacy or functionality of the
Excluded Licensee Improvements. If any portion of the Excluded Licensee
Improvements becomes, or in Licensee’s opinion is likely to become, the subject
of a Loss arising from this Section 9.3, then Licensee may, at its sole option
and expense, either procure the right to continue using the Excluded Licensee
Improvements or replace or modify the Excluded Licensee Improvements so it
becomes non-infringing.

9.4 Defense of Third-Party Claims. If an Indemnified Party’s claim for
indemnification under Section 9.2 or Section 9.3 is based on a claim brought by
a third party (including without limitation a customer of the Indemnified Party
with respect to a claim brought against such customer by a Third Party Rights
Holder) (a “Third Party Claim”), the Indemnifying Party shall have the right, at
its sole cost and expense, to defend such Third Party Claim in the name or on
behalf of the Indemnified Party. The Indemnified Party will give the
Indemnifying Party prompt written notice of any such Third Party Claim (a
“Claims Notice”) and reasonably cooperate with the Indemnifying Party in the
defense and settlement of the Third Party Claim. The Indemnified Party’s failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party
from any obligation which Licensor would otherwise have pursuant to this
Agreement except to the extent that the Indemnifying Party has been materially
prejudiced by such failure to so notify. Notwithstanding the foregoing, an
Indemnified Party shall have the right (following notice to the Indemnifying
Party) to retain its own counsel (which counsel is reasonably acceptable to the
Indemnifying Party) and control its defense of any such Third Party Claim, with
the reasonable fees and expenses to be paid by the Indemnifying Party if the
Indemnifying Party shall have failed promptly to employ counsel to defend such
proceeding or otherwise failed to prosecute such defense with reasonable
diligence. The Indemnified Party and Indemnifying Party will enter into a joint
representation agreement with counsel reasonably acceptable to both parties,
specifying that the Indemnifying Party shall at all times control the defense,
unless the Indemnified Party agrees otherwise, in writing, that the Indemnifying
Party

 

-20-



--------------------------------------------------------------------------------

shall have sole authority to settle or compromise the Third Party Claim, and the
reasonable fees and expenses for such counsel to be paid by the Indemnifying
Party; provided, however, in the event it is not legally possible for the same
counsel to represent both the Indemnified Party and the Indemnifying Party
because of conflicts of interest (e.g., the conflict of interest is
non-waivable), then the Indemnifying Party shall pay the reasonable fees and
expenses of both counsels to the extent such fees and expenses are directly
related to defending the claims for which the Indemnifying Party is responsible.
The Indemnified Party shall have the right to employ separate counsel at its own
cost and expense in the proceeding and, in such event, shall and shall have the
right to, consult with the Indemnifying Party regarding the defense thereof;
provided that, except as otherwise provided herein, the Indemnifying Party shall
at all times control such defense of such proceeding. The Indemnifying Party may
not settle or compromise the claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), unless the settlement or compromise includes a full release of all
of the Indemnified Parties. The Indemnifying Party shall pay to or for the
benefit of the Indemnified Parties in cash the amount for which such Indemnified
Parties are entitled to be indemnified within thirty (30) days after the
settlement or compromise of such Third Party Claim or the final nonappealable
judgment of a court of competent jurisdiction. An Indemnifying Party shall not
be liable for any settlement or compromise of any Third Party Claim without its
consent.

9.5 Protection and Enforcement of Know-How and Trade Secrets. Licensor and
Licensee will at all times during the Term use commercially reasonable efforts
to preserve and protect the confidentiality of all portions of the Know-How and
any other information that constitutes “trade secrets” as that term is defined
in the Uniform Trade Secrets Act (the “Trade Secrets”). Furthermore, if it comes
to the attention of Licensor that any Trade Secret has been misappropriated by
any third party, then Licensor will use all reasonable efforts, including legal
actions, to preserve and protect the confidentiality of the Trade Secret and to
prevent such third party from any and all uses of the Trade Secret, so long as
doing so is commercially reasonable to benefit either Licensor or Licensee.

9.6 Licensee’s Obligation to Notify Licensor of Possible Infringement or
Misappropriation. Licensee shall promptly notify Licensor, in writing, if it
comes to the attention of Licensee that any of the Patents is being infringed or
any Trade Secret has been or is in danger of being misappropriated by any third
party. Any such notice shall include a summary of relevant facts underlying
Licensee’s belief as to such infringement or misappropriation.

9.7 Customers. If a customer of Licensee or a Sublicensee is contacted or sued
by a Third Party Rights Holder with regard to an allegation of intellectual
property infringement or misappropriation attributable to the use of the
Licensed Property in accordance with the license granted in Section 2.1(a)
herein (but not an Excluded Licensee Improvement), Licensee shall give Licensor
prompt written notice that its customer has been so contacted or sued. Licensor
shall promptly discuss with the Licensee’s or Sublicensee’s customer the nature
and purpose of the claim or contact and negotiate with Licensee’s or
Sublicensee’s customer, in good faith, the terms under which Licensor would
undertake the defense and indemnity of the matter on Licensee’s or Sublicensee’s
customer’s behalf, including, but not limited to, terms similar to those set
forth in Section 9.2 and 9.4 of this Agreement.

 

-21-



--------------------------------------------------------------------------------

ARTICLE X.

CONFIDENTIALITY.

10.1 Each Party shall maintain the terms of this Agreement in confidence and
shall not disclose any information concerning the terms, performance or
administration of this Agreement to any other Person; provided that either Party
may disclose such information: (a) to any of such Party’s Affiliates or to such
Party’s officers, directors, employees and contractors to the extent such
Persons need to know such information for the purposes of performing this
Agreement, (b) to any prospective member of such Party’s Affiliates, and (c) to
any Person providing or evaluating a proposal to provide financing to the
recipient Party or any direct or indirect owner of such Party; provided in each
case that the recipient Party shall provide to each Person to which disclosure
is made a copy of this Article X and direct such Person to treat such
information confidentially in accordance with this Article X, and the recipient
Party shall be liable for any breach of the terms of this Article X by such
Persons to which it makes any such disclosure. The foregoing restrictions will
not apply (i) to information that is or becomes generally available to the
public otherwise than as a result of disclosure by the recipient Party in
violation of this Agreement, (ii) to information that is already in, or
subsequently comes into, the recipient Party’s possession, provided that the
source of such information was not, to the recipient Party’s knowledge,
obligated to keep such information confidential and the information was not
received solely pursuant to a previous agreement between the Parties, (iii) to
information that is required to be disclosed pursuant to Law or stock exchange
rules and regulations or is otherwise subject to legal, judicial, regulatory or
self-regulatory requests for information or documents, or (iv) subject to
Section 10.2 below, to the tax treatment or tax structure of the transactions
contemplated by this Agreement.

10.2 Notwithstanding anything to the contrary herein, either Party may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated by this Agreement, provided,
however, that any such information is required to be kept confidential to the
extent necessary to comply with any applicable securities laws. The tax
structure and tax treatment of the transactions contemplated by this Agreement
includes only those facts that may be relevant to understanding the purported or
claimed U.S. federal and state income tax treatment or tax structure of the
transaction and, to eliminate any doubt, therefore specifically does not include
information that either reveals or standing alone or in the aggregate with other
information so disclosed tends of itself to reveal or allow the recipient of the
information to ascertain the identity of any parties involved in any of the
transactions contemplated by this Agreement or any of the documents to be
delivered in connection herewith.

10.3 If either Party is required to disclose any information required by this
Article X to be maintained as confidential in a judicial, administrative or
governmental proceeding, such Party shall give the other Party at least ten
(10) days’ prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the Party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other Party in such Party’s attempts to seek to preserve the
confidentiality thereof, including if such other Party seeks to obtain
protective orders and/or any intervention.

 

-22-



--------------------------------------------------------------------------------

ARTICLE XI.

GENERAL.

11.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by a nationally recognized
overnight courier, by facsimile or electronic mail, or mailed by registered or
certified mail (return receipt requested) to the Parties at the following
addresses (or at such other address for either Party as shall be specified by
like notice):

If to Licensor:

ADA-ES, Inc.

9135 S. Ridgeline Blvd., Ste 200

Highlands Ranch, CO 80129

Attn: Mike Durham

Fax: (303) 734-0330

Email: miked@adaes.com

If to Licensee:

Clean Coal Solutions, LLC

3300 South Parker Road, Suite 615

Aurora, CO 80014

Attn: Jim Zerefos

Fax: (303) 751-4777

Email: jzerefos@cleancoalsolutions.com

With a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

1200 Seventeenth Street, Suite 1500

Denver, CO 80202

Attention: Tyler Harvey

Fax: (303) 899-7333

Email: tyler.harvey@hoganlovells.com

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if faxed or e-mailed (provided a hard copy of such transmission is
dispatched by first class mail within 48 hours), (iii) three (3) business days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and (iv) one (1) business day after the date of sending, if
sent by a nationally recognized overnight courier; provided, however, that a
notice given in accordance with this Section 11.1 but received on any day other
than a business day or after business hours in the place of receipt will be
deemed given on the next business day in that place.

11.2 Governing Law; Choice of Forum; Waiver of Jury Trial. This Agreement shall
be construed in accordance with and governed by the internal laws of the State
of Colorado, without

 

-23-



--------------------------------------------------------------------------------

regard to conflicts of law principles. THE PARTIES HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COUNTY OF
ARAPAHOE IN THE STATE OF COLORADO, OR THE FEDERAL COURT LOCATED NEAREST THERETO,
WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND CONSENT TO THE SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

11.3 Integration. This Agreement constitutes the entire agreement of the Parties
with respect to the subject matter hereof and supersedes all prior
representations, assurances, courses of dealing, agreements, and undertakings,
whether written or oral, between the Parties concerning such subject matter.
Notwithstanding any provision to the contrary in that certain Side Letter
Agreement Regarding License of M-45 Technology, dated November 7, 2011, between
the Parties (the “Side Letter”) or the Repayment Agreement, the Parties agree
and acknowledge that this Agreement supersedes and replaces the Side Letter in
its entirety, subject to the survival provisions specified in paragraph 1
thereof, and supersedes and replaces the Repayment Agreement in its entirety.

11.4 Titles and Headings. Titles and headings as used in this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of any provision.

11.5 Assignment. Neither Party shall assign, sublease or otherwise transfer
(collectively, an “Assignment”) this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other Party, and
any purported Assignment made without such prior written consent shall be void.
Notwithstanding the foregoing:

(a) either Party may, without the need for consent from the other Party, make an
Assignment of this Agreement to an Affiliate of such Party provided that such
Affiliate assumes in writing all of the obligations of the Party making the
Assignment, and in such event the assigning Party shall be released from its
obligations under this Agreement, except for those obligations that arose prior
to such Assignment; and

(b) Licensee may, without the need for consent from Licensor, make an Assignment
of this Agreement to any Person succeeding to the business of Licensee (whether
by merger, equity purchase, or similar transaction) or to all or substantially
all of Licensee’s assets.

11.6 Amendment; Modification, and Waiver. This Agreement may not be amended or
modified except by an instrument in writing signed by both Parties. Any failure
of either Party to comply with any obligation, covenant, agreement, or condition
contained herein may be waived only if set forth in an instrument in writing
signed by the Party to be bound thereby, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any other
failure.

 

-24-



--------------------------------------------------------------------------------

11.7 Severability of Provisions. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of
Applicable Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated herein are not
affected in any manner materially adverse to either Party. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated herein are consummated as originally contemplated to the fullest
extent possible.

11.8 Binding Effect; Third Parties. The terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
successors and permitted assigns. Except with respect to the rights granted to
Sublicensees pursuant to Section 5.3(b), nothing in this Agreement shall be
deemed to grant any third party beneficiary or similar rights to any Person not
a signatory to this Agreement.

11.9 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when such counterparts have been signed by each Party and delivered to the other
Party, it being understood that the Parties need not sign the same counterpart.

11.10 Survivability on Termination. The provisions of Sections 9.2, 9.3, 9.4,
and 9.7, and Articles V (Term and Termination), VI (Representations and
Warranties), VII (Limitation of Liability), X (Confidentiality), and XI
(General) shall survive the termination of the Term for any reason.

11.11 Remedies Cumulative; Injunctive Relief. Any and all remedies expressly
conferred on a Party by this Agreement will be deemed cumulative with and not
exclusive of any other remedy or remedies conferred hereby or available to such
Party at law or in equity, and the exercise by a Party of any one remedy (or
forbearance with respect to one or more available remedies) will not preclude
the exercise of any other remedy. Each Party acknowledges and agrees that any
violation or threatened violation of this Agreement may cause irreparable injury
to the other Party, for which money damages are an insufficient remedy. Thus,
the Parties shall be entitled to seek injunctive relief in addition to all other
remedies available at law in such event.

11.12 Further Assurances. Each Party shall execute and deliver to the other
Party such further documents, instruments and assurances, and take such further
actions, as may be reasonably requested by such other Party to fulfill the
intent of the Parties hereto.

11.13 Construction. The words “this Agreement,” “herein,” “hereby,” “hereunder,”
and “hereof,” and words of similar import, refer to this Agreement as a whole
(including all Annexes, Exhibits and Schedules) and not to any particular
subdivision unless expressly so limited. The words “this Section,” “this
subsection,” and words of similar import, refer only to the Sections or
subsections hereof in which such words occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine,

 

-25-



--------------------------------------------------------------------------------

feminine, or neuter genders shall be construed to state and include any other
gender, and words, terms, and titles (including terms defined herein) in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise expressly requires. Unless the context otherwise requires,
all defined terms contained herein shall include the singular and plural and the
conjunctive and disjunctive forms of such defined terms, and the term “Annex,”
“Exhibit” or “Schedule” shall refer to an Annex, Exhibit or Schedule attached to
this Agreement.

[Signature page follows]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date.

 

ADA-ES, Inc.      Clean Coal Solutions, LLC By:  

 

     By:   

 

Name:  

 

     Name:   

 

Title:  

 

     Title:   

 

[Signature Page to Technology License Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

M-45 Technology

The Patents:

See the information contained in U.S. Patent Application No 13/471,015, entitled
“Process to reduce emissions of nitrogen oxides and mercury from coal-fired
boilers,” filed May 14, 2012, which Application claims the benefits of U.S.
Provisional Application Serial No. 61/486,217, filed May 13, 2011, and Serial
No. 61/543,196, filed October 4, 2011, of the same title, each of which was
incorporated into the Application by reference.

The Process:

The M-45 Technology process involves the use of * (the “Chemical Reagents”)
which are applied to the coal at the * as described below. The first Chemical
Reagent, referred to as M-45 A, is a *. M-45 A mixes * with the coal *.

The second Chemical Reagent, referred to as M-45 B, is an * which reacts with
the mercury in coal, resulting in *. As a result, more of the mercury is *.

As further described below, the * transports M-45 A and M-45 B to a *, where
they are applied * to the coal. The Chemical Reagents are combined with the coal
at a rate *. The application of each Chemical Reagent (M-45 A and M-45 B) is *
and the rate of application is based on the *. After the coal is *, the
resulting Refined Coal is transported to the power plant’s boiler(s) where it
will be burned to produce steam for electricity production.

The System:

The M-45 Chemical Reagents can be delivered via a * or a *. The * consists of a
* M-45 A NOx system and a * M-45 B Hg system. The * consists of a * M-45 A NOx
system and the * M45 B Hg system described above.

For the *, the M-45 A NOx Chemical Reagent is delivered and placed in a * until
it is transported to the delivery system, which adds the Chemical Reagent in a
specified amount to the coal. The M-45 B Hg system stores the * Chemical Reagent
in a *. The M-45 B Hg feed rate is added to the coal at a specified amount

For the *, the M-45 A NOx system stores the * Chemical Reagent in a * until it
is transported to the delivery system. The M-45 A Chemical Reagent feed rate set
point is determined by the * and the *.



--------------------------------------------------------------------------------

Schedule 3.1(a)

 

Determination of Refined Coal Royalty Payment Calculation

  

  

Example

                 

For the Calendar Quarter ended             

                 

Facility

     *         *         *            Total      

Tons produced

     *         *         *            *      

Tax Credit per ton

   $ 6.46       $ 6.46       $ 6.46            

Self Operated

     *         *         *            

Revenues:

                 

Fixed and Contingent Lease Payments

     *         *         *            *      

Amortization of Prepaid Rents

     *         *         *            *      

Tax Credits Earned

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Total Revenues

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Operating Costs:

                 

Payments to CCSS for direct costs

     *         *         *            *       $* per ton Chemical and Op cost

Site License

     *         *         *            *       $* per ton site fee

Depreciation of Equipment

     *         *         *            *       Assumes 60 month depreciation of
*Cap Ex

Other Direct Costs incurred by CCS

     *         *         *            *       Perhaps insurance and other misc.
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

Total Costs

     *         *         *         *         *         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

Pre-Tax Margin

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Royalty Rate

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

* M-45 Royalty Amount

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Royalty earned per ton

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    



--------------------------------------------------------------------------------

Schedule 3.1(c)

 

Determination of Mercury Control Royalty Payment Calculation

  

  

Example

                 

For the Calendar Quarter ended             

                 

Facility

     *         *         *            Total      

Tons produced

     *         *         *            *      

Per Ton Rate for Mercury Only Control

     *         *         *            

Revenues:

                 

Earnings from Hg Control

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Total Revenues

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Operating Costs:

                 

Payments to CCSS for direct costs

     *         *         *            *       * per ton chem and Op cost assumed

Depreciation of Equipment

     *         *         *            *       Fully depreciated

Other Direct Costs incurred by CCS

     *         *         *            *       Perhaps insurance and other misc.
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

Total Costs

     *         *         *         *         *         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

Pre-Tax Margin

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Royalty Rate

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

* Mercury Control Royalty Amount

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    

Royalty earned per ton

     *         *         *            *         

 

 

    

 

 

    

 

 

       

 

 

    